Mr. Tommy R. Burkes
                                                                 3872 FM 350   s.   Polunsky
                                                                 Livingston,Texas
                                                                                        77351




Troy    c.            Bennett,JR.
       Clerk
COURT OF                    CRIMIN~L    APPEALS
p,o,    Bo~.l2308,Capitol
             '   . ~ .;.:   .                 Station
   AUSTCtN,TEXAS
        ,,.,.    78711


                                       Dear
                                        i-t'
                                             Mr. Bennett,
                                My deepest apologies     are~~xstended   for having
                                taken liberties in as much as to disrupt the normal
                                operati~as   and functions of your very busy schedule,
                                                                                    I
                                do forgive please,without any futher delay ill be as
                                                                                   I

                                brief as possible in     conveyi~~   my need to enlist ypur
                                services,would you please provide me with a complete
                                copy of the Direct Appeal/a      com~lete   copy of the police
                                reports/a complete copy of the state$ response Brief.
                                in Case No. 05-03-00580-CR/W02-71429-K.
                                       Thanking you in advance,your time assistance and
                                consideration is definitely appreciated. '-~. . . .,
                                                            Respectfully,           l


  RECEIVED ~N
COORT OF CAIM1NAl APPEALS
     MAR 13 2015
                                                                 LYVingst'n,Texas            _ K_  B
                                                                                        77351 8 64